DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-15 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is related to software per se. However, the claim does not define a non-transitory computer-readable medium and is thus non-statutory for that reason (i.e., "When functional descriptive material is recorded on some non- transitory computer-readable medium it becomes structurally and functionally interrelated to the non-transitory medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized"- Guidelines Annex IV).
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 6, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (Hereafter, “Lee”) [US 2019/0158835 A1] in view of Liu et al. (Hereafter, “Liu”) [US 2018/0332298 A1].
In regards to claim 1, Lee discloses an image decoding method using bi-directional prediction ([0006] An object of the present invention is intended to provide a method and an apparatus for variably/adaptively determining a weight for each reference picture in encoding/decoding a video signal, and performing bi-directional prediction based on a weighted sum operation of a plurality of prediction blocks.), the image decoding method comprising: obtaining a first reference block in a first reference image and a second reference block in a second reference image ([Abstract] a first prediction block generated based on a first reference picture and a second prediction block generated based on a second reference picture), for bi-directional prediction of a current block ([0170] For example, when the current block is encoded with bi-directional prediction, the prediction block of the current block may be obtained based on two reference blocks obtained from two reference pictures.); obtaining, from a bitstream, weight information for combining the first reference block with the second reference block ([0009] A method and an apparatus for decoding a video signal according to the present invention may obtain a weighted prediction parameter of a current block, determine weights applying to a first prediction block generated based on a first reference picture and a second prediction block generated based on a second reference picture based on the weighted prediction parameter, and obtain a final prediction block of the current block based on a weighted sum of the first prediction block and the second prediction block.); obtaining a weight index by entropy decoding the weight information ([0011] index information [0067] The entropy encoding module 165 may encode a variety of information, such as residual value coefficient information and block type information of the coding unit, prediction mode information, partition unit information, prediction unit information, transform unit information, motion vector information, reference frame information, block interpolation information, filtering information, etc. from the rearrangement module 160 and the prediction modules 120 and 125. [0079] The entropy decoding module 210 may decode information on intra prediction and inter prediction performed by the device for encoding a video. ); combining the first reference block with the second reference block according to a candidate value indicated by the weight index among candidate values included in a weight candidate group ([0011] In the method and the apparatus for encoding/decoding a video signal according to the present invention, the weighted prediction parameter may be determined one of a candidate weighted prediction parameter specified by index information among a plurality of candidate weighted prediction parameters.); and reconstructing the current block based on a result of the combining, wherein a first binary value corresponding to the weight index is entropy-decoded based on a context model ([0012] In the method and the apparatus for encoding/decoding a video signal according to the present invention, the index information may be binarized with a truncated unary binarization. [0078] The entropy decoding module 210 may perform entropy decoding according to an inverse process of entropy encoding by the entropy encoding module of the soundtrack device for encoding a video. For example, corresponding to the methods performed by the device for encoding a video, various methods, such as exponential Golomb coding, context-adaptive variable length coding (CAVLC), and context-adaptive binary arithmetic coding (CABAC) may be applied. [0080] The rearrangement module 215 may perform rearrangement on the bitstream entropy decoded by the entropy decoding module 210 based on the rearrangement method used in the device for encoding a video. The rearrangement module may reconstruct and rearrange the coefficients in the form of one-dimensional vectors to the coefficient in the form of two-dimensional blocks. The rearrangement module 215 may receive information related to coefficient scanning performed in the device for encoding a video and may perform rearrangement via a method of inversely scanning the coefficients based on the scanning order performed in the device for encoding a video.), 
Liu discloses obtaining a weight index by entropy decoding the weight information ([0068] Entropy decoding unit 70 of video decoder 30 entropy decodes the bitstream to generate quantized coefficients, motion vectors or intra-prediction mode indicators, and other syntax elements.); reconstructing the current block based on a result of the combining, wherein a first binary value corresponding to the weight index is entropy-decoded based on a context model, and the remaining binary value corresponding to the weight index is entropy-decoded by a bypass method ([0146] When the first flag indicates that the weight for the current block is not an MPW (i.e., the weight is one of the remaining weights), then a second flag is used to indicate which remaining weight it is. The remaining weights may be coded by fixed length coding or variable length coding. In addition, the first flag to indicate MPW or RMW may be context coded. The second flag to indicate the weight index may be context coded or partially context coded. In one example, the first bin of the remaining weight index is context coded while the other bins that follow are bypass coded.).
	It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Lee with the teachings of Liu in order to reduce coding complexity and improve coding performance.

In regards to claim 5, the limitations of claim 1 have been addressed. Lee fails to explicitly disclose wherein the number of binary values corresponding to the weight index varies according to a value of the weight index.
Liu discloses wherein the number of binary values corresponding to the weight index varies according to a value of the weight index ([0198] Based on the foregoing, those skilled in the art will recognize that existing solutions allow seven different weights to code the current inter block. The weight index of all seven weights is explicitly signaled by various length coding method using up to six bins. In contrast, the present disclosure presents a set of methods to reduce the number of weights and thus the signaling bits in an adaptive manner based on the observation that video (or image) content in a localized region or area typically has some continuities. Methods are also presented to infer the weights for the current inter block by utilizing neighbor block information, or to code the weights using the proposed most probable weights concept and scheme.).
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Lee with the teachings of Liu in order to reduce coding complexity and improve coding performance.

In regards to claim 6, the limitations of claim 1 have been addressed. Lee discloses further comprising assigning indexes to candidate values to be used for bi-directional prediction of the current block, wherein the combining of the first reference block with the second reference block comprises combining the first reference block with the second reference block, according to a candidate value to which an index corresponding to the weight index is assigned ([0009] A method and an apparatus for decoding a video signal according to the present invention may obtain a weighted prediction parameter of a current block, determine weights applying to a first prediction block generated based on a first reference picture and a second prediction block generated based on a second reference picture based on the weighted prediction parameter, and obtain a final prediction block of the current block based on a weighted sum of the first prediction block and the second prediction block. [0011] In the method and the apparatus for encoding/decoding a video signal according to the present invention, the weighted prediction parameter may be determined one of a candidate weighted prediction parameter specified by index information among a plurality of candidate weighted prediction parameters.).

Claim 13 lists all the same elements of claim 1, but in computer-readable recoding medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 13. 

Claim 14 lists all the same elements of claim 1, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 14. 

Claim 15 lists all the same elements of claim 1, but in encoding method form rather than decoding method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 15. 

Claim(s) 2-4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Liu in further view of SU et al. (Hereafter, “Su”) [US 2021/0266595 A1].
In regards to claim 2, the limitations of claim 1 have been addressed. Lee discloses further comprising adaptively determining a ([0202] It is also possible to determine the weight prediction parameter of the current block according to a temporal order difference between the current picture and the reference picture. Here, the temporal order difference may indicate encoding/decoding order difference between pictures or output order difference between pictures (e.g., a POC difference value). For example, the weighted prediction parameter of the current picture may be determined based on at least one of the POC difference value between the current picture and the reference picture L0 (hereinafter referred to as a first reference distance) and the POC difference value between the current picture and the reference picture L1 (hereinafter referred to as a second reference distance). [0204] Alternatively, when the first reference distance is w and the second reference distance is h, it is also possible to use a candidate weighted prediction parameter having a value most similar to w/(w+h) among candidate weighted prediction parameters as the weighted prediction parameter of the current block.).
Su discloses further comprising adaptively determining a number of the candidate values included in the weight candidate group, based on at least one of a Picture Order Count (POC) of the first reference image and a POC of the second reference image ([0017] Each weight set may contain a different number of candidate weights, for example, one weight set includes five candidate weights and another weight set includes seven candidate weights. In some embodiments of the present invention, the weight set for the current block is implicitly selected based on video information related to one or a combination of a temporal layer ID, Picture of Count (POC) difference between the current and reference pictures, low delay or non-low delay video picture, Quantization Parameter (QP), Coding Unit (CU) size, Coding Tree Unit (CTU) size, and flag indicating if a Motion Vector Difference (MVD) of List 1 is equal to zero. For example, a first weight set with five candidate weights is selected for the current block if the current picture is a low delay video picture, and a second weight set with three candidate weights is selected for the current block if the current picture is a non-low delay video picture.).
	It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Lee with the use of the POC difference between the current and reference pictures to determine the appropriate weight set from multiple weight sets each with a different number of candidate weights as taught by Su in order to improve the video compression performance and efficiency.

In regards to claim 3, the limitations of claim 2 have been addressed. Lee fails to explicitly disclose wherein the adaptively determining of the number of the candidate values comprises determining the number of the candidate values included in the weight candidate group, based on at least one of a result of comparison between the POC of the first reference image and a POC of a current image including the current block and a result of comparison between the POC of the second reference image and the POC of the current image.
Su discloses wherein the adaptively determining of the number of the candidate values comprises determining the number of the candidate values included in the weight candidate group, based on at least one of a result of comparison between the POC of the first reference image and a POC of a current image including the current block ([0017] Each weight set may contain a different number of candidate weights, for example, one weight set includes five candidate weights and another weight set includes seven candidate weights. In some embodiments of the present invention, the weight set for the current block is implicitly selected based on video information related to one or a combination of a temporal layer ID, Picture of Count (POC) difference between the current and reference pictures, low delay or non-low delay video picture, Quantization Parameter (QP), Coding Unit (CU) size, Coding Tree Unit (CTU) size, and flag indicating if a Motion Vector Difference (MVD) of List 1 is equal to zero. For example, a first weight set with five candidate weights is selected for the current block if the current picture is a low delay video picture, and a second weight set with three candidate weights is selected for the current block if the current picture is a non-low delay video picture.) and a result of comparison between the POC of the second reference image and the POC of the current image ([0044] In this embodiment, one or more weights in the weight set are skipped for evaluation according to POC differences between the current picture and each of the reference pictures in the equal weight test. For example, a POC difference (diffP0) between the List 0 reference picture selected in the equal weight test and the current picture is compared with a POC difference (diffP1) between the List 1 reference picture selected in the equal weight test and the current picture, and at least one candidate weight in the weight set may be skipped for evaluation according to the comparison result.).
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Lee with the use of the POC difference between the current and reference pictures to determine the appropriate weight set from multiple weight sets each with a different number of candidate weights and the skipping of weights dependent on the comparison of the POC differences as taught by Su in order to improve the video compression performance and efficiency.

In regards to claim 4, the limitations of claim 3 have been addressed. Lee fails to explicitly disclose wherein the number of the candidate values included in the weight candidate group when the POC of the first reference image and the POC of the second reference image are smaller than or equal to the POC of the current image is different from the number of the candidate values included in the weight candidate group when the POC of the first reference image and the POC of the second reference image are greater than the POC of the current image.
Su discloses wherein the number of the candidate values included in the weight candidate group when the POC of the first reference image and the POC of the second reference image are smaller than or equal to the POC of the current image is different from the number of the candidate values included in the weight candidate group when the POC of the first reference image and the POC of the second reference image are greater than the POC of the current image ([0044] In this embodiment, one or more weights in the weight set are skipped for evaluation according to POC differences between the current picture and each of the reference pictures in the equal weight test. For example, a POC difference (diffP0) between the List 0 reference picture selected in the equal weight test and the current picture is compared with a POC difference (diffP1) between the List 1 reference picture selected in the equal weight test and the current picture, and at least one candidate weight in the weight set may be skipped for evaluation according to the comparison result.).
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Lee with the use of the POC difference between the current and reference pictures to determine the appropriate weight set from multiple weight sets each with a different number of candidate weights and the skipping of weights dependent on the comparison of the POC differences as taught by Su in order to improve the video compression performance and efficiency.

In regards to claim 11, the limitations of claim 1 have been addressed. Lee fails to explicitly disclose wherein the combining of the first reference block with the second reference block comprises: determining a pair value of the candidate value indicated by the weight index; and applying one of the candidate value and the pair value to the first reference block and applying the remaining one to the second reference block to thereby combine the first reference block with the second reference block.
Su discloses wherein the combining of the first reference block with the second reference block comprises: determining a pair value of the candidate value indicated by the weight index ([Abstract] A weight pair associated with the selected weight for the current block is used for weighted averaging List 0 and List 1 predictors of the current block to generate a final inter predictor. [0005] For example, a weight set includes 7 candidate weights {−¼, ¼, ⅜, ½, ⅝, ¾, 5/4}, and all the candidate weights are associated with unequal weight pairs except for the candidate weight ½. An index is used to indicate the position of the selected weight w.sub.1 for List 1 predictor P.sub.L1 in the weight set.); and applying one of the candidate value and the pair value to the first reference block and applying the remaining one to the second reference block to thereby combine the first reference block with the second reference block ([0005] The corresponding weight w.sub.0 for List 0 predictor P.sub.L0 is derived from the selected weight w.sub.1 by Equation 3 as a blending gain of the weight pair (w.sub.1, w.sub.2) is fixed to 1. w.sub.0=1−w.sub.1 Equation 3 [0016] The video processing method further includes selecting a weight from the selected weight set for the current block and computing a final inter predictor by weighted averaging the List 0 predictor and the List 1 predictor using a weight pair associated with the selected weight for the current block. The current block is encoded or decoded according to the final inter predictor of the current block.).
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Lee with the teachings of the weight pairs and indexes for the candidate weight groups as taught by Su in order to improve the video compression performance and efficiency.

In regards to claim 12, the limitations of claim 11 have been addressed. Lee fails to explicitly disclose wherein the pair value is not included in the weight candidate group, and the combining of the first reference block with the second reference block comprises selecting a value to be applied to the first reference block and the second reference block from among the candidate value and the pair value, based on a POC of the first reference image and a POC of the second reference image.
Su discloses wherein the pair value is not included in the weight candidate group, and the combining of the first reference block with the second reference block comprises selecting a value to be applied to the first reference block and the second reference block from among the candidate value and the pair value, based on a POC of the first reference image and a POC of the second reference image ([0044] In this embodiment, one or more weights in the weight set are skipped for evaluation according to POC differences between the current picture and each of the reference pictures in the equal weight test. For example, a POC difference (diffP0) between the List 0 reference picture selected in the equal weight test and the current picture is compared with a POC difference (diffP1) between the List 1 reference picture selected in the equal weight test and the current picture, and at least one candidate weight in the weight set may be skipped for evaluation according to the comparison result. An example of the weight set is {−¼, ⅜, ½, ⅝, 5/4} for weight w.sub.0, and evaluation of the weight pair w.sub.0=5/4 and w.sub.1=−¼ is skipped if the value of diffP0 is larger than diffP1, similarly, evaluation of the weight pair w.sub.0=−¼ and w.sub.1=5/4 is skipped if the value of diffP1 is larger than diffP0. In another example, evaluation of one or more preset candidate weights are skipped if both diffP0 and diffP1 are larger than a threshold, and in yet another example, evaluation of one or more preset candidate weights is skipped if one of diffP0 and diffP1 is larger than a threshold.).
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Lee with the teachings of the weight pairs for the candidate weight groups based on the POC differences as taught by Su in order to improve the video compression performance and efficiency.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482